(DQ)\IO)U'IA¢.QN-\

NNNNNNNNN_A_\_\_\_\_\_\_\_\_\
@\IG)UIAWN-\O(DQ\|O)UIAOJN-\C

UN|TED STATES DlSTR|CT COURT

DlSTR|CT OF NEVADA
MATTHEW J. K|NG, Case No. 3:19-cv-00109-LRH-WGC
Petitioner,
v. ORDER
W|LL|AM GlTTERE,1 et a|.,
Respondents.

 

 

 

 

Petitioner has submitted a pleading entitled “Writ of Habeas Corpus Personal
Restraint Petition" and a motion for appointment of counsel. ECF No. 1.

The matter has not been properly commenced because petitioner has neither
paid a filing fee for a habeas proceeding ($5.00) nor filed an application to proceed in
forma pauperis. See 28 U.S.C. § 1915(a)(1). |n addition, under 28 U.S.C. § 1915(a)(2)
and Loca| Rule LSR1-2, a petitioner must attach to his motion to proceed in fomia
pauperis both an inmate account statement for the past six months and a prope'ly
executed financial certihcate.2

///

 

1 Wi|liam Gittere, warden of E|y State Prison, is substituted for Timothy Filson, former warden. $ee Fe:l. R. Civ. P.
25(d).

2 Petitioner submitted, with his petition, a notice indicating that he could provide a financial certificate in
approximately three weeks. ECF No. 1-3. The three week period elapsed several weeks ago but the court has yet to
receive the certificate

 

£OCD`|CDU'|LUN-\

NNNNNNN|\)N_;_\_\_\_\_;_\_\._\_\
®\lC)U'|-POQN-\O(D@`|CDU|AO)N-\O

 

 

Because petitioner has not met these requirements this action will be dismissed
without prejudice to the filing of a new petition in a new action with a pauper app ication
on the proper form with all required attachments

lT THEREFORE IS ORDERED that this action is DlSMlSSED without prejudice
to the filing of a new petition in a new action with a properly completed pauper
application.

|T FURTHER |S ORDERED that a certihcate of appealability is DEN|ED, as
jurists of reason would not find the court's dismissal of this improperly commenced
action without prejudice to be debatable or incorrect

lT FURTHER |S ORDERED that the Clerk shall send petitioner two copies each
of an application form to proceed in forma pauperis for incarcerated persons anc| a
noncapital Section 2254 habeas petition form, one copy of the instructions for each
form, and a copy of the papers that he submitted in this action.

|T FURTHER lS ORDERED that the Clerk of Court shall enter judgment
accordingly and close this case.

DATED this [§: day of Aprii, 2019.

 

LARRY R. lCKS
UN|TED STATES DlSTR|CT JUDGE

 

